DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are currently pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  at the end of line 1, the semi-colon is improper punctuation and instead should be a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,349,573 (Hiromori).

Regarding claim 1, Hiromori discloses a timer apparatus comprising: 
a first timing surface (for example, see surface labeled “15”, Fig. 3), 
5a display surface (see surface with digital timer 30, Fig. 3), 
a stop surface (see blank surface 4, Fig. 4, state of “non-use”; col. 2, lines 50-65; col. 3, lines 14-25), and 
a controller coupled to an orientation sensor (spherical conductor is displaced within the frame and contacts adjacent contacts to activate circuit; Abstract; When the timer A providing with a timer function only is turned upside down in a manner such that a face of side plates of the hollow body 1 indicating a prescribed time 9 thereon, for example 7 minutes, is situated on the top surface thereof after turning on a switch 40, the steel ball 6 abuts a pair of ON-contacts 5e 5f, thereby actuating the circuit due to the conduction of the ON-contacts 5e 5f so as to actuate the circuit and a buzzer in a desired time, i.e. 7 minutes. The switch 40 is a main switch and usually is in a state of ON and when the timer is in the state of non-use, said switch indicates 0:00 on the indicator 30; Col. 4, lines 15-30).

Regarding claim 2, Hiromori discloses wherein a shape of the timer apparatus includes a cube (see Fig. 3).  

Regarding claim 3, Hiromori discloses wherein a shape of the timer apparatus includes a pyramid (Fig. 11), a pentagonal prism (Fig. 7), a hexagonal prism (Fig. 12), or a polygonal prism (See any of Fig. 3 6, 7, 11, 12).  

Regarding claim 4, Hiromori discloses wherein the first timing surface displays a first value (for example, see surface labeled “15”, Fig. 3).

Regarding claim 5, Hiromori further discloses wherein the first value includes one from a set of 5, 15, 30, and 60 minutes (both 15 and 30 minutes are shown as examples in Fig. 3).  

Allowable Subject Matter
Claims 13 and 14 are allowed.

Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comment
This second, non-final Office action is the result of further review and consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0115639 (Rubin et al.) discloses an electronic timer in a regular dodecahedron case.
US 2005/0164778 (Cooney) discloses a game die having electronic timer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683